


Exhibit 10.2








Execution Copy
    


TRANSITION SERVICES AGREEMENT


This Transition Services Agreement (the “Agreement”) is made and entered into as
of September 4, 2014 by and between ViSalus, Inc. (“ViSalus”) and Blyth, Inc.
(“Blyth”). ViSalus and Blyth are at times hereafter collectively referred to as
the “Parties” or individually referred to as a “Party.”
WHEREAS, Blyth, ViSalus and others intend to participate in a recapitalization
of ViSalus (the “Recapitalization”) pursuant to that certain Recapitalization
Agreement dated as of the date hereof by and among Blyth, ViSalus and others
(the “Recapitalization Agreement”) as a result of which, among other things,
Blyth’s ownership interest in ViSalus will be reduced to approximately 10% with
the effect that ViSalus will no longer be a subsidiary of Blyth; and
WHEREAS, pursuant to and in accordance with the terms of this Agreement, Blyth
has agreed to provide ViSalus with certain services as described herein
following the Recapitalization.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
Article I.



SERVICES PROVIDED
1.Definitions. All capitalized terms used and not otherwise defined herein will
have the respective meanings ascribed to such terms in the Recapitalization
Agreement.
2.Services. Subject to the terms and conditions of this Agreement, Blyth will
provide, or shall cause its Subsidiaries, Affiliates or third-party service
providers to provide, to ViSalus those services described on Exhibit A attached
hereto (the “Transition Services”), in accordance with the terms and conditions
provided herein and on Exhibit A. All of the Transition Services shall be for
the sole use and benefit of ViSalus and its Subsidiaries and Affiliates. Blyth
shall not be under any obligation under this Agreement to provide services other
than the Transition Services. Blyth may in its discretion (but after providing
notice to ViSalus) provide the Transition Services either through its own
resources or the resources of its Subsidiaries or Affiliates or by contracting
with third-party service providers. ViSalus shall not, and shall cause its
Subsidiaries and Affiliates not to, resell, license, sublet or transfer any
Transition Services.
3.Personnel. Except as provided in this Agreement with respect to a specific
Transition Service, or as otherwise required to perform its obligations
hereunder, Blyth, in providing the Transition Services, shall not otherwise be
obligated to: (i) hire any additional employees or maintain the employment of
any specific employee, provided, that upon the departure of any employee who is
providing Transition Services to ViSalus, Blyth will provide prior written
notice to ViSalus of such employee’s departure and notwithstanding such
departure will continue to provide such Transition Services as set forth herein;
(ii) purchase, lease, license or otherwise acquire any additional equipment or
software; or (iii) pay any costs related to the transfer or conversion of data
to any alternate supplier of services similar to the Transition Services.




--------------------------------------------------------------------------------




Article II.

QUALITY OF SERVICES; LIMITATION OF LIABILITY; INDEMNITIES
1.Quality of the Transition Services.
(a)Blyth agrees to perform the Transition Services with substantially the same
nature, quality, standard of care and service levels at which the same or
similar services were performed by or on behalf of Blyth prior to the effective
time of the Recapitalization or, if not so previously provided, then
substantially similar to that which are applicable to similar services provided
to Blyth’s Affiliates.
(b)The Parties each agree to cooperate and use commercially reasonable efforts
to obtain any necessary third-party consents required under any existing
contract or agreement with a third party to allow Blyth to perform or cause to
be performed any Transition Service in accordance with the standards set forth
in this Section 2.1. Any costs and expenses incurred by either Party in
connection with obtaining any such third-party consent that is required to allow
Blyth to perform or cause to be performed any Transition Service shall be solely
the responsibility of ViSalus; provided, that Blyth will not incur any such
costs or expenses without ViSalus’s prior written consent.
(c)Nothing in this Agreement shall require Blyth to perform or cause to be
performed any Transition Service to the extent any changes are made to ViSalus’
business that materially increase or materially adversely change Blyth’s burden
with respect to the provision of such Transition Service or that make
commercially impracticable the provision of such Services.
(d)Any Transition Services requiring the use of Blyth-issued checks or other
fund transfers by Blyth on behalf of ViSalus shall be provided only to the
extent funded by a ViSalus account or to the extent that ViSalus provides Blyth
with immediately available funds prior to Blyth’s issuance of the check or the
fund transfer, as the case may be, as provided in Section 4.3 hereof.
2.Obligation to Re-Perform; Specific Performance.
(a)In the event of any breach of this Agreement by Blyth with respect to the
provision of any Transition Services (with respect to which Blyth can reasonably
be expected to re-perform in a commercially reasonable manner), Blyth shall
promptly correct in all material respects such error, defect or breach or
re-perform in all material respects such Transition Services at the request of
ViSalus and at the sole cost and expense of Blyth. Any request for
re-performance in accordance with this Section 2.3(a) by ViSalus must be in
writing and specify in reasonable detail the particular error, defect or breach;
provided, however, that nothing in this Section 2.2(a) shall require Blyth to
perform Transition Services after the termination or expiration of the term of
this Agreement.
(b)The provisions of Section 2.2(a) shall, to the maximum extent permitted by
applicable law, be the sole and exclusive remedies of ViSalus and its
Subsidiaries, Affiliates and representatives for any breach of this Agreement
and for any claim, loss, damage, expense or liability, whether arising from
statute, principle of common or civil law, principles of strict liability, tort,
contract or otherwise (“Losses”) under this Agreement; provided, that (i) the
foregoing limitation shall not apply in the case of any breach resulting from
Blyth’s gross negligence or willful misconduct (except with respect to the
provision of legal services by the Blyth Legal Department, which is addressed in
clause (ii) hereof) and (ii) with respect solely to the provision of legal
services by the Blyth Legal Department, the foregoing limitation shall not apply
in the case of any breach resulting from Blyth’s willful misconduct.
(c)Each Party acknowledges that the rights of the other Party to enforce the
covenants and agreements made by the other Party in this Agreement are special,
unique, and of extraordinary character, and that, in the event a Party violates
or fails and refuses to perform any covenant or agreement made by it herein, the
other Party will be without adequate remedy at law. Each Party agrees,
therefore, that in the event it violates or fails and refuses to perform any
covenant or agreement made by it herein, the other Party, so long as such other
Party is not in breach hereof, shall be entitled to seek specific performance of
such covenant or agreement or seek any other equitable remedy.
3.Indemnification by ViSalus.




--------------------------------------------------------------------------------




(a)Subject to Section 2.5, ViSalus hereby releases Blyth and its Subsidiaries,
Affiliates and representatives (each, a “Blyth Indemnified Party”), and ViSalus
shall indemnify and hold harmless each such Blyth Indemnified Party, from and
against any and all Losses incurred by each Blyth Indemnified Party to the
extent that any such Loss results from: (a) the use of any Transition Services
by ViSalus or any of its Subsidiaries, Affiliates, representatives or other
Persons using such Transition Services; or (b) the sale, delivery, provision or
use of any Transition Services provided under or contemplated by this Agreement,
in the case of each of clause (a) and (b), except to the extent that such Losses
arise out of, relate to or are a consequence of the applicable Blyth Indemnified
Party’s gross negligence or willful misconduct.
(b)The provisions of Section 5.4 of the Recapitalization Agreement shall govern
third-party claims for indemnification under this Agreement.
(c)The provisions of Sections 2.3 and 2.5 of this Agreement shall, to the
maximum extent permitted by applicable law, be the sole and exclusive remedies
of the Blyth Indemnified Parties for any breach of this Agreement and for any
Losses under this Agreement.
4.Indemnification by Blyth.
(a)Blyth hereby releases Visalus and its Subsidiaries, Affiliates and
representatives (each, a “ViSalus Indemnified Party”), and Blyth shall indemnify
and hold harmless each such ViSalus Indemnified Party, from and against any and
all Losses incurred by each ViSalus Indemnified Party (i) to the extent that any
such Loss results from Blyth’s gross negligence or willful misconduct (except
with respect to the provision of legal services by the Blyth Legal Department,
which is addressed by clause (ii) hereof) and (ii) with respect solely to the
provision of legal services by the Blyth Legal Department, to the extent that
any such Loss results from Blyth’s willful misconduct.
(b)The provisions of Section 5.4 of the Recapitalization Agreement shall govern
third-party claims for indemnification under this Agreement.
(c)The provisions of Sections 2.4 and 2.5 of this Agreement shall, to the
maximum extent permitted by applicable law, be the sole and exclusive remedies
of the ViSalus Indemnified Parties for any breach of this Agreement and for any
Losses under this Agreement.
5.Limitation of Liability. Notwithstanding any other provision in this Agreement
to the contrary, in no event shall either Party be liable to the other Party for
any indirect, incidental, special or punitive damages, regardless of whether
such liability arises in tort, contract, breach of warranty or otherwise.
6.No Warranty. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE TRANSITION SERVICES ARE PROVIDED AS-IS, THAT
VISALUS ASSUMES ALL RISKS AND LIABILITY ARISING FROM OR RELATING TO ITS USE OF
AND RELIANCE UPON THE TRANSITION SERVICES AND BLYTH, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT
THERETO. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, BLYTH HEREBY EXPRESSLY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES REGARDING THE TRANSITION SERVICES, WHETHER
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY IN REGARD TO QUALITY,
PERFORMANCE, NONINFRINGEMENT, COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF
ANY TRANSITION SERVICE FOR A PARTICULAR PURPOSE.
Article III.

TERM AND TERMINATION OF THE TRANSITION SERVICES
1.Term. Unless terminated sooner pursuant to Section 3.2, with respect to each
of the Transition Services, the term of this Agreement will be for a period
commencing as of the date hereof and continuing until the periods for which all
applicable Transition Services are to be provided, as set forth on Exhibit A,
have expired or been terminated (unless such term or such periods are extended
by mutual agreement of the Parties).




--------------------------------------------------------------------------------




2.Termination.
(a)Any of the Transition Services may be terminated by ViSalus, in ViSalus’s
sole discretion, at any time during the term of this Agreement by furnishing ten
(10) calendar days’ prior written notice to Blyth of ViSalus’ intention to
terminate the applicable Transition Service, which such written notice shall
specify: (i) the Transition Service(s) being terminated; and (ii) the date on
which the applicable Transition Service shall be terminated; provided, however,
that ViSalus shall be responsible for the payment of any and all charges and
fees owed to Blyth under this Agreement for the relevant Transition Service
rendered prior to the effective date of the termination (including the pro-rata
portion of any periodic fees).
(b)Either Blyth or ViSalus may immediately terminate this Agreement by written
notice to the other Party, without any prior notice upon the occurrence of any
of the following events:
(i)The other Party enters into proceedings in bankruptcy or insolvency; makes an
assignment for benefit of creditors; files or has filed against it any petition
under a bankruptcy law, a corporate reorganization law, or any other law for
relief as a debtor (or similar law in purpose or effect); or enters into
liquidation or dissolution proceedings;     
(ii)Upon a breach by the other Party of its obligations hereunder (other than a
failure to pay any amount or fee owed to a Party when due) that remains uncured
pursuant to the terms hereof; provided, however, that the breaching Party will
have a period of five (5) business days after receipt of notice of the breach
from the non-breaching Party in which to initiate actions reasonably designed to
cure such breach and such breach shall, in any case, be cured within ten (10)
business days following receipt of such notice; or
(iii)In the case of a failure by the other Party to pay any amount or fee owed
to a Party when due, if any amount or fee due remains unpaid for a period of
more than thirty (30) calendar days following written notice of delinquency.
3.Survival of Certain Obligations. Without prejudice to the survival of other
agreements of the Parties, the right of a Party to receive the applicable
payments for fees, if any (including the pro-rata portion of any periodic fees),
for the Transition Services rendered by it prior to the effective date of the
termination or expiration of the relevant Transition Services under this
Agreement shall survive the termination or expiration, in whole or in part, of
this Agreement. Sections 2.2, 2.3, 2.4 and 2.5 and Article V shall survive the
termination or the expiration of this Agreement or a particular Transition
Service.
Article IV.

CONSIDERATION
1.Consideration. Except as otherwise provided on Exhibit A, each Transition
Service will be provided at a fee that is 6% greater than Blyth’s actual,
out-of-pocket expenses in providing the applicable Transition Services, which
may include: (i) for each employee performing the Transition Services the
salaries, fringe benefits and executive compensation benefits (if applicable)
(the “Employee Costs”), based upon the ratio of Blyth’s estimate of the time
spent by the employee on behalf of ViSalus divided by the total time spent by
the employee multiplied by the Employee Costs; (ii) third-party expenses,
including travel and entertainment, consulting fees and printing costs and costs
associated with third-party agreements relating to the Transition Services
(where applicable, such cost being prorated on an equitable basis for usage by
or on behalf of ViSalus in connection with the Transition Services), incurred on
behalf of ViSalus by Blyth; and (iii) any incremental costs to the extent
associated with any Transition Service for new requirements or costs due to the
change in status of the ViSalus from a Subsidiary of Blyth to a company
independent of Blyth, and shall reflect the arm’s-length relationship between
ViSalus and Blyth. Except as otherwise provided on Exhibit A, within thirty (30)
days following the end of each month of the term of this Agreement, Blyth shall
provide ViSalus an invoice for all charges during such month, if applicable.
ViSalus will make payment within fifteen (15) days after receipt of any invoice.
Any amount owing under any invoices for Transition Services that remains unpaid
as of such date shall accrue interest at a monthly rate of 1.5%.
2.Taxes. To the extent not included directly in the price charged for Transition
Services, the charge for any Transition Service shall be increased by the amount
of the following: (a) any applicable sales,




--------------------------------------------------------------------------------




use, gross receipts, value added or similar tax that is imposed as a result of,
or measured by, any Transition Service rendered hereunder unless covered by an
exemption certificate; and (b) any other governmental taxes, duties and/or
charges of any kind, excluding any income or franchise taxes imposed on Blyth,
which Blyth is required to pay with respect to any Transition Service rendered
hereunder.
Article V.

MISCELLANEOUS
1.Confidentiality. From and after the date hereof, no Party shall use, divulge,
furnish or make accessible to anyone any proprietary, material non-public and
confidential information to the extent relating to the provision of Transition
Services to the other Party, except to the extent that disclosure of such
information is required by applicable law (in which case the disclosing Party
shall (unless such disclosure is required, upon advice of counsel, to be made in
connection with a periodic report or registration statement filed with the
Securities and Exchange Commission) use commercially reasonable efforts to
advise the non-disclosing Party prior to making such disclosure and to provide
the non-disclosing Party a reasonable opportunity to review the proposed
disclosure).
2.Amendments. The terms, provisions and conditions of this Agreement may not be
changed, modified or amended in any manner except by an instrument in writing
duly executed by Blyth and ViSalus.
3.Successors and Assignment. Neither this Agreement nor any of the rights,
duties, or obligations of any Party hereunder may be assigned or delegated (by
operation of law or otherwise) by either Party hereto except with the prior
written consent of the other Parties hereto; provided, however, that: (i) either
Party may assign all of its rights hereunder to any Affiliate of the assigning
Party, provided that no such assignment shall relieve the assigning Party of its
obligations hereunder and (ii) either Party (or the assignee pursuant to clause
(i)) has a one-time right to assign all of its rights hereunder to any other
Person which acquires all or substantially all of the assets used to perform a
Transition Service hereunder or all or substantially all of the equity interests
in the assigning Party.
4.Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally or by a
nationally recognized express delivery service (such as FEDEX) or sent by
certified, registered or express mail, postage and/or charges prepaid, to the
Parties at the following addresses or at such other addresses as shall be
specified by the Parties by like notice, and shall be deemed given (a) one
business day after being delivered personally or by a nationally recognized
express delivery service, and (b) if mailed, three business days after the date
of mailing:
(i) if to Blyth, to
Blyth, Inc.
One East Weaver Street
Greenwich, CT 06830
Attention: Robert B. Goergen, Jr.
cc: Michael S. Novins, Esq.
with a copy (which shall not constitute notice) to:
Finn Dixon & Herling, LLP
177 Broad Street
Stamford, CT 06901
Attention: Erik A. Bergman, Esq.
(ii) if to ViSalus, to
ViSalus, Inc.
340 E Big Beaver Rd




--------------------------------------------------------------------------------




Troy, MI 48083
Attention: Tyler Schuessler, Chief Administrative Officer


with a copy (which shall not constitute notice) to:
Jones Day
222 East 41st Street
New York, New York 10017-6702
Attention: Robert F. Kennedy, Esq.
5.Governing Law; Jury Trial.
(a)This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.
(b)The Parties waive their right to jury trial in any dispute relating to this
Agreement.
6.Headings. The descriptive headings of the several sections of this Agreement
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.
7.Severability. In the event that any one or more of the provisions contained in
this Agreement or in any other instrument referred to herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument. Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.
8.Counterparts. For the convenience of the parties, any number of counterparts
of this Agreement may be executed by any one or more parties hereto (including
by way of electronic transmission), and each such executed counterpart shall be,
and shall be deemed to be, an original, but all of which shall constitute, and
shall be deemed to constitute, in the aggregate but one and the same instrument.
9.No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person or entity other than the Parties and their respective
permitted successors and assigns.
10.Reservation of Rights. A Party’s waiver of any of its rights or remedies
afforded hereunder or at law is without prejudice and shall not operate to waive
any other rights or remedies which that Party shall have available to it, nor
shall such waiver operate to waive the Party’s rights to any remedies due to a
future breach, whether of a similar or different nature. The failure or delay of
a Party in exercising any rights granted to it hereunder shall not constitute a
waiver of any such right and that Party may exercise that right at any time. Any
single or partial exercise of any particular right by that Party shall not
exhaust the same or constitute a waiver of any other right.
11.Force Majeure. Any failure or omission by a Party in the performance of any
obligation under this Agreement, shall not be deemed a breach of this Agreement
or create any liability, if the same arises primarily from any of the following:
acts of God, fire, storm, flood, earthquake, governmental regulation or
direction, acts of the public enemy, war, acts of terrorism, disease, rebellion,
insurrection riot, invasion, strike or lockout; provided, however, that such
Party shall resume the performance whenever such causes are removed.
Notwithstanding the foregoing, if such Party cannot perform under this Agreement
for a period of forty-five (45) calendar days due to such cause or causes, the
Party that is not prevented from performing its obligations hereunder as a
result of the “force majeure” circumstances described above may terminate this
Agreement by providing written notice to the other Party, provided that nothing
herein shall be construed as precluding either Party from terminating a
Transition Service in accordance with the provisions of Section 3.2.




--------------------------------------------------------------------------------




12.Relationship of the Parties. It is expressly understood and agreed that in
rendering the Transition Services hereunder, each Party is acting as an
independent contractor and that this Agreement does not constitute any Party as
an employee, agent or other representative of the other Party for any purpose
whatsoever. No Party has the right or authority to enter into any contract,
warranty, guarantee or other undertaking in the name or for the account any of
the other Parties, or to assume or create any obligation or liability of any
kind, express or implied, on behalf of any other Party, or to bind any other
Party in any manner whatsoever, or to hold itself out as having any right, power
or authority to create any such obligation or liability on behalf of any other
Party or to bind any other Party in any manner whatsoever (except as to any
actions taken by a Party at the express written request and direction of another
Party).
13.Conflict. In case of conflict between the terms and conditions of this
Agreement and Exhibit A, the terms and conditions of such Exhibit A shall
control and govern as it relates to the Service to which those terms and
conditions apply. In the event of any conflict between the terms of the
Recapitalization Agreement on the one hand, and this Agreement and Exhibit A
hereto, on the other hand, the terms of the Recapitalization Agreement shall
control and govern.
14.Entire Agreement. This Agreement and the Recapitalization Agreement
constitute the entire agreement among the Parties with respect to the subject
matter hereof, supersede and are in full substitution for any and all prior
agreements and understandings among them relating to such subject matter, and no
Party shall be liable or bound to the other Party hereto in any manner with
respect to such subject matter, including by any warranties, representations,
indemnities, covenants, or agreements except as specifically set forth herein or
in the Recapitalization Agreement. Exhibit A to this Agreement is hereby
incorporated and made a part hereof and is an integral part of this Agreement.
*** Remainder of Page Intentionally Left Blank***




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Transition Services Agreement
as of the day and year first above written.


BLYTH, INC.                        VISALUS, INC.






By: /s/ Michael S. Novins                By: /s/ Todd A. Goergen    
Name: Michael S. Novins                Name:     Todd A. Goergen
Title: Vice President and General Counsel        Title: COO






--------------------------------------------------------------------------------






EXHIBIT A TO THE TRANSITION SERVICES AGREEMENT
TRANSITION SERVICES
Service
Provider
End Date
Credit Card Processing
ChasePaymentech
[TBD]
Overnight Delivery
UPS
[TBD]
Benefits: Medical
Anthem BC BS
Policy year-end 2015 (the “Medical End Date”)
Benefits: Dental
Cigna Dental
Medical End Date
Benefits: FSA
Wageworks
Medical End Date
Benefits: 401k
T. Rowe Price
Medical End Date
Benefits: Broker
AonHewitt
Medical End Date
Payroll
Ulti Pro
Medical End Date
Tax Services
Blyth Tax Department
Through filing of 2014 state and federal tax returns
General Insurance: Broker
Willis
Through each policy’s year-end
General Insurance (D&O, CGL, product liability, etc.)
Various
Through policy year-ends
Legal
Blyth Legal Department
60 days after date of Agreement
Credit Cards
American Express
60 days after date of Agreement
Banking Services - Payroll Account
Bank of America
Medical End Date
Travel Administration
DirectTravel
60 days after date of Agreement
Telecom contract
Verizon
[TBD]
Equity management system
Easi
Through the end of 2015
To the extent not set forth above, all other services provided by Blyth to
ViSalus as of the date of this Agreement
Various
60 days after date of Agreement







